Citation Nr: 1228083	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-19 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left lower extremity thrombophlebitis.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left lower extremity venous stasis ulcers.

3.  Entitlement to service connection for left lower extremity thrombophlebitis.

4.  Entitlement to service connection for left lower extremity venous stasis ulcers.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression, to include as secondary to left lower extremity thrombophlebitis and venous stasis ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) from two rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2007, the RO denied applications to reopen claims for entitlement to service connection for thrombophlebitis and venous stasis ulcers, each of the left lower extremity.  In September 2009, the RO denied entitlement to service connection for depression.  The Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

In April 2012, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The reopened claims for entitlement to service connection for thrombophlebitis and venous stasis ulcers and the claim for entitlement to service connection for an acquired psychiatric disorder are are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied the Veteran's claims for entitlement to service connection for left lower extremity thrombophlebitis and venous stasis ulcers.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the February 1997 decision relates to the bases for the prior denials of the claims.


CONCLUSIONS OF LAW

1.  The February 1997 decision that denied the claims for entitlement to service connection for left lower extremity thrombophlebitis and venous stasis ulcers is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

2.  Evidence received since the February 1997 decision is new and material and the claims for entitlement to service connection for left lower extremity thrombophlebitis and venous stasis ulcers are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claims being decided herein, the applications to reopen claims for entitlement to service connection for left lower extremity thrombophlebitis and venous stasis ulcers, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).


The Board notes, however, that during the April 2012 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and held the Veteran's claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him.").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In February 1997, the RO denied the Veteran's claims for entitlement to service connection for left lower extremity thrombophlebitis and venous stasis ulcers.  The Veteran was notified of this denial in a March 1997 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The Board notes that in its March 1997 letter, the RO indicated that it did not accept as a notice of disagreement (NOD) a VA Form 9 that the Veteran submitted in October 1996, prior to the February 1997 rating decision.  The Board finds that the RO's determination that the document was not a proper NOD was correct because a valid NOD requires an expression of dissatisfaction or disagreement with an adjudicative determination by the RO, and there was no adjudicative determination in October 1996 with which the Veteran could disagree.  38 C.F.R. § 20.201 (2011).



There were multiple bases for the RO's February 1997 denial.  One basis was that there was no evidence of either thrombophlebitis or venous stasis ulcers in service.  Significantly, however, another basis of the decision was that on the June 1996 VA examination, the diagnosis was history of thrombophlebitis and ulcers, with no recurrence of thrombophlebitis and no ulcers noted at the present time.  Thus, one of the bases of the denial was the absence of current disability, one of the elements required to establish entitlement to service connection.  38 U.S.C.A. § 1131 (West 2002).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (establishing current disability requires evidence of the presence of a disability at the time of filing of a claim or during its pendency).  Evidence received since the February 1997 denial includes evidence of current disability related to both thrombophlebitis and venous stasis ulcers.  For example, April 2008 and January 2010 VA treatment notes indicated that the Veteran had deep vein thrombosis and resulting venous stasis ulcers.  Although the claim is for thrombophlebitis rather than deep vein thrombosis "thrombophlebitis" is defined as the "inflammation of a vein (phlebitis) associated with thrombus formation (thrombosis)." Dorland's Illustrated Medical Dictionary 1907 (30th ed. 2003), cited in Ferguson v. Mansfield, No. 05-1306, 2007 WL 4244657 (mem. dec., Schoelen, J.).  There is thus evidence of current disability, the lack of which was one basis for the prior denial of both claims.  Reopening of each claim is therefore warranted.


ORDER

The application to reopen a claim for service connection for left lower extremity thrombophlebitis is granted.

The application to reopen a claim for service connection for left lower extremity venous stasis ulcers is granted.

REMAND

Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

During service, the Veteran had left lower extremity symptoms resulting in a diagnosis of peroneal neuropathy probably secondary to trauma, neuropoxia, and peripheral neuropathy.  During the Board hearing, the Veteran stated that VA physician "R.G." had indicated to him that some of these symptoms could have been indicative of phlebitis.  After the  Board hearing, the Veteran submitted a letter from Dr. R.G. in which he noted the in-service diagnosis of peroneal neuropathy and stated he could not conclude that the Veteran's current peripheral neuropathy started during service.  He did not, however, answer the question whether in-service left leg symptoms were indicative of phlebitis.  Significantly, on the June 1996 VA examination, the Veteran gave a history of left leg stasis ulcers since 1982, and private medical records contain diagnoses of left leg deep vein thrombosis and thrombophlebitis and venous insufficiency from early 1984.  Given the diagnoses of left lower extremity thrombophlebitis and venous insufficiency less than 3 years after service and lay testimony in the form of a statement made to a physician of symptoms of these disorders as little as a few months after service, the Board finds that the evidence indicates that current left lower extremity thrombophlebitis and venous stasis ulcers may be associated with service.  The low threshold of McLendon has therefore been met and a VA examination as to the etiology of these disabilities is warranted.  The Board also notes that the venous stasis ulcers have been attributed to the thrombophlebitis in VA treatment records.  The VA examiner should therefore address the relationship between these disabilities as well.

As to the claim for entitlement to service connection for an acquired psychiatric disorder, the Veteran's primary argument has been that his psychiatric symptoms including depression and anxiety are related to service.  However, the Board must review all issues and theories of entitlement that are reasonably raised from a liberal reading of all documents in the record.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  A February 2008 VA treatment note indicated that the Veteran was noticing more anxiety related to ulcerations on the skin of his legs which had been going since he suffered trauma to the leg in service.  As the evidence of record thus raises the issue of entitlement to service connection for an acquired psychiatric disorder secondary to left leg venous stasis ulcers, this claim must be remanded as inextricably intertwined with the other claims being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Should entitlement to service connection for the left lower extremity disabilities be granted, a VA examination is warranted to determine whether a current psychiatric disorder is caused or aggravated by those service-connected disabilities.  See 38 C.F.R. § 3.159(c)(4)(i)(C) (circumstances in which VA examination is warranted includes where evidence indicates current disability may be associated with service-connected disability).

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a VA examination as to the etiology of his left lower extremity thrombophlebitis and venous stasis ulcers.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the left leg thrombophlebitis or venous stasis ulcers are related to service, to include in-service left leg symptoms.  The examiner should also address whether either disability is caused or aggravated by the other.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  If the thrombophlebitis or venous stasis ulcers are found to be service-connected, schedule the Veteran for a VA examination as to the etiology of any current acquired psychiatric disorder.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current acquired psychiatric disorders.  Then, as to any such disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that service-connected thrombophlebitis or venous stasis ulcers caused or aggravated such disorder.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


